DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021has been entered.
This action is in response to the communication filed on 10/25/2021.
Claims 2, 9 and 16 have been canceled.
Claims 1, 3-8, 10-15 and 17-20 are pending in this action.

Claim Rejections - 35 USC § 103

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	 Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10-11, 14-15, and 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang) (US 2019/0380081 A1) in view Yi et al. (Yi) (US 2017/0215225 A1).  
As per claim 1: Chang disclose a wireless communication method comprising: receiving, by a terminal device, configuration information that is used to perform

network device (note base station) (see abstract; fig. 1; par. 0329), wherein the
configuration information comprises indication information, and the indication information is used to configure a packet data convergence protocol (PDCP)
layer entity (see par. 0328, lines 15-28) and
determining, by the terminal device according to the key information, whether to re-establish the PDCP layer entity (see par. 0329). But, Chang does not explicitly teach about --- wherein determining, by the terminal device according to the key information, whether to re-establish the PDCP layer entity, comprises: re-establishing, by the terminal device, the PDCP layer entity when it is determined that the key information of the PDCP layer entity is changed. However, in the same field of endeavor, Yi teaches ---- When the UE receives a PDCP Control PDU including the new security key change indicator or the PDCP Sequence Number of the first PDCP PDU ciphered with a new security key, the UE replaces the security key with new one derived from the security configuration received from the RRC Connection Reconfiguration message, and apply the new security key for the following PDCP PDU transmitted and received (see par. 0008, 0195; abstract). Therefore, it would have been obvious for one of ordinary skill in the art, before the filing date of the claimed invention, to modify the teaching of Chang with that of Yi so that when the PDCP transmitter changes a security key of a split radio bearer, the transmitter sends an indicator to the receiver indicating the a new security key is applied from the following PDU (see par. 0191).
As per claim 3: The method of claim 1 wherein:

skipping re-establishing, by the terminal device, the PDCP layer entity when it is
determined that the key information (note indication) of the PDCP layer entity is kept unchanged (see par. par. 0329). When the references are combined, Chang’s indication can be replaced with Yi’s security key. Furthermore, the phrase “whether reestablishment of the PDCP entity or the RLC entity is required, thus avoiding overheads and a delay caused by unnecessary reestablishment of the PDCP entity or the RLC entity” obviously reads on the claimed feature --- skipping re-establishing, by the terminal device, the PDCP layer entity when it is determined that the key information of the PDCP layer entity is kept unchanged.
As per claim 4: Chang discloses a method of claim 1 wherein when some or all network nodes accessed by the terminal device are changed, the terminal device receives the configuration information sent by the network device (see at least, fig. 1;par. 0101, 0104). 
As per claim 7: Chang discloses about a method of claim 1 further comprising: determining, by the terminal device when the terminal device re-establishes the PDCP layer entity according to the indication information (see par. 0329). The different feature — the key information and that a process variable needs to be reset, is taught by Chang (see par. 0268, 0289).     
As per claim 8: the features of claim 8 are similar to the features of claim 1, except claim 8 is directed to a terminal device required to perform the steps of claim 1. It is to be noted that the terminal device is also disclosed by Chang’s reference (applied to 
As per claim 10: the feature of claim 10 is similar to the feature of claim 3. Hence, claim 10 has been rejected on the same ground and motivation as claim 3.
As per claim 11: the feature of claim 11 is similar to the feature of claim 4. Hence, claim 11 has been rejected on the same ground and motivation as claim 4.
As per claim 14: the feature of claim 14 is similar to the feature of claim 3. Hence, claim 14 has been rejected on the same ground as claim 3.
As per claim 15: the features of claim 15 are similar to the features of claim 1, except claim 15 includes — a computer system comprising, one or more processors; and one or more memories storing computer-readable instructions that, upon execution by the one or more processors, configure the computer system — to perform the steps of claim 
1. These features are also disclosed by Chang’s reference (see par. 0071, 0331, 0336, 0339). Hence, claim 15 has been rejected on the same ground and motivation as claim 1.
As per claim 17: the feature of claim 17 is similar to the feature of claim 3. Hence, claim 17 has been rejected on the same ground and motivation as claim 3.
As per claim 20: the feature of claim 20 is similar to the feature of claim 3. Hence, claim 20 has been rejected on the same ground as claim 3.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 8 and 15 above, and further in view of Sammour et al. (Sammour) (US 2009/0175163 A1).
As per claim 5: Chang discloses about a method of claim 1 further comprising:

As per claim 12: the feature of claim 12 is similar to the feature of claim 5. Hence, claim 12 has been rejected on the same ground as claim 5. 
As per claim 18: the feature of claim 18 is similar to the feature of claim 5. Hence, claim 18 has been rejected on the same ground as claim 5.
Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 8 and 15 above, and further in view of Fons et al. (Fons) (US 2018/0217942 Al). 
As per claim 6: Chang discloses a method of claim 1 further comprising:
determining, by the terminal device when the terminal device re-establishes the PDCP layer entity according to the indication information (see par. 0329). But, Chang does not explicitly teach about — a ciphering and deciphering algorithm needs to be reconfigured. However, in the same field of endeavor, Fons teaches — The encryption/decryption processor is reconfigurable so that it need not be replaced if the current hardware algorithm for encryption/decryption is no longer valid. Moreover, the other processor does not merely load software instructions but reconfigures its hardware to execute its encryption/decryption algorithm (see par. 0096). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of the above references with that of Fons, so that a device can include a processor that —- is reconfigurable so that it need not be replaced if the current hardware algorithm for encryption/decryption is no longer valid (see par. 0096). 
As per claim 13: the feature of claim 13 is similar to the feature of claim 6. Hence, claim 13 has been rejected on the same ground as claim 6. 
As per claim 19: the feature of claim 19 is similar to the feature of claim 6. Hence, claim 19 has been rejected on the same ground as claim 6.


Response to Arguments


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        11/15/2021